Exhibit 10.19
MARKETING SERVICES AGREEMENT
 
THIS MARKETING SERVICES AGREEMENT (this “Agreement”) is made and entered into
effective as of December 1, 2012 (the “Effective Date”) by and among Stacked
Digital, LLC a Washington limited liability company (“Stacked”), with its
officers at 80 E. Rio Salado Parkway, Suite 115, Tempe, AZ 85281 and WAT Works,
LLC a Utah limited liability company (“WAT Works”), with its primary place of
business located at 4525 South 2300 East, Suite 150, Holladay, UT 84117.
 
WHEREAS, Stacked is an owner and marketer of online products and services.
 
WHEREAS, WAT Works is experienced in the development and online marketing of
health and wellness related consumer products.
 
NOW THERFORE, Stacked desires to engage WAT Works and WAT Works agrees to be
engaged by and assist Stacked in developing and marketing a line of health and
wellness related consumer products and services (the “Services”) as may be
defined and agreed to by the Parties from time to time either verbally or in
writing and WAT Works agrees to provide such Services to Stacked.  Both Parties
agree the Services are to be provided on an exclusive basis and that WAT Works
will provide no other such services to any other clients.
 
In exchange for the exclusive Services provided to Stacked, Stacked agrees to
pay WAT Works for all direct costs incurred in delivering the Services.  WAT
Works will invoice Stacked for Services and all such invoices shall be due and
payable within 30 days.
 
Stacked and WAT Works shall, from time to time, jointly develop an estimated
monthly budget for the Services.  Stacked shall review and approve such budgets
on a timely basis and WAT Works shall put forth best efforts to maintain
expenditures within a reasonable range of the most recently approved monthly
budget then in effect.
 
Term
 
The initial term of this Agreement shall run on a month-to-month basis.
 
Cancellation
 
Either party may cancel this agreement for any reason at any time.
 
Governing Law
 
This Agreement will be governed by, and construed in accordance with, the laws
of the State of Arizona, without regard to conflicts of laws principles.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement effective as of the Effective Date.
 
Stacked, LLC


By:                                                           
Name:   Michael J. Schifsky
Title:     CFO



WAT Works, LLC
 
Name:   Chris Armstrong
Title:     Member